DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to communications through the applicant’s application filed on 06/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitation “a search of one or more keywords in the incoming search query is serviced using the field searchable datastore”.  Applicant’s specification does not disclose about the “keyword in the incoming search query” and the “search of one or more keywords … is serviced using the field searchable datastore”.  The specification only discloses about the field name in the incoming search query.  The defining of keyword in the specification is important because the keyword is claimed to be used as serviced using the field searchable datastore. The “keyword” is claim to be distinct from “field name” and is used to perform different function than “field name”.
Claim 3 recites limitation of “the incoming search query comprises keywords and the field name”.  The limitation is not supported by specification, see above for analyzing. 
Claims 11, 13, and 20 recite limitations similar to limitations of claims 1, and 3 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Botros et al. (US 2011/0191373).
With respect to claim 1, Botros discloses a method for searching data, the method comprising: 
providing an inverted index that comprises at least one record comprising at least one field name and a corresponding at least one field value extracted from time- stamped searchable events
(para.[0005], [0030]: Event data are represented as sets of attribute/value pairs, entry in persistent storage includes timestamp, para.[0021], [0025]: inverted index with attribute and value (≈ field name and field value) of the persistent storage 106, [0018]), 
the time-stamped searchable events comprising portions of raw machine data and stored in a field searchable datastore
(para.[0017]: the persistent storage 106 comprises raw log information), 
wherein the at least one record further comprises a posting value that identifies a location in the field searchable datastore where an event associated with the at least one record is stored
(fig.2A, para.[0030]: ref11 has id1, id2, id3 as locations of event data in log files); 
evaluating an incoming search query that references a field name
(para.[0040]: the attributes (≈ field names)represented by the query so the query is evaluated); and 
responsive to the evaluating, determining results for the incoming search query by executing the incoming search query across the field searchable datastore or the inverted index or both
(para.[0024]-[0025], [0030],[0036],[0038]-[0040]: The data structure 202 (inverted index structure) includes reference pointers ref11 through refnm that can be used to access the corresponding event data for the corresponding attribute/value pairs, for example, the line in the data structure 202 (fig.2) for the attribute/value pair attr1/val1 includes a reference pointer ref11 be used to access indexes id1, id2, idx, idy,… to the particular event data corresponding to Matt's failed login attempts, if query for number of times that the user Matt has fail login attempt, using data structure 202 (inverted index) to answer the query),
 wherein the field name in the incoming search query is used to perform a search of the inverted index, and wherein a search of one or more keywords in the incoming search query is serviced using the field searchable datastore
(para.[0038]-[0039]: parsing the search query for words or phrases indicating that the user is interest in, using words and phrases to identify corresponding attributes in data structure 202 (inverted index)).  
Claims 11, and 20 recite limitations similar to limitations of claim 1 and are rejected for the same reasons.
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Botros teaches indexing the time-stamped searchable events to generate indexed time-stamped searchable events; and wherein the determining results for the incoming search query using the field searchable datastore comprises searching the indexed time-stamped searchable events to determine the results for the incoming search query (para.[0021], [0025], [0040]).  
Claim 12 recites limitations similar to limitations of claim 2 and is rejected for the same reasons.

Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Botros teaches the incoming search query comprises keywords and the field name (para.[0024],[0040]).  
Claim 13 recites limitations similar to limitations of claim 3 and is rejected for the same reasons.
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Botros teaches the posting value comprises additional information associated with the at least one record including a timestamp, a record size or other metadata (para.[0005], [0030]: Event data are represented as sets of attribute/value pairs, entry in persistent storage includes timestamp).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Botros teaches the incoming search query comprises functions that generate statistics concerning portions of the field searchable datastore (para. [0041]).  
Claim 14 recites limitations similar to limitations of claim 5 and is rejected for the same reasons.
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Botros teaches the field searchable data store comprises a value for a field referred to by the field name in at least one of the time-stamped searchable events (para.[0019], [0030]).  
Claim 15 recites limitations similar to limitations of claim 6 and is rejected for the same reasons.
Claim 7 is rejected for the reasons set forth hereinabove for claim 6 and furthermore Botros teaches the field searchable data store can be searched using the field name, and further comprising: responsive to the incoming search query, retrieving at least one of the time- stamped searchable events comprising values associated with the field name (para.[0024]).  
Claim 16 recites limitations similar to limitations of claim 7 and is rejected for the same reasons.
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Botros teaches the field name in the incoming search query is defined by a regular expression rule, wherein the regular expression rule comprises instructions for parsing a value associated with the field name out of at least one of the time-stamped searchable events (para.[0024]).  
Claim 17 recites limitations similar to limitations of claim 8 and is rejected for the same reasons.
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Botros teaches the field name in the incoming search query is defined in a configuration file, wherein the configuration file comprises regular expression rules for parsing a value associated with the field name out of the time- stamped searchable events (para.[0024]).  
Claim 18 recites limitations similar to limitations of claim 9 and is rejected for the same reasons.
Claim 10 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Botros teaches the incoming search query comprises at least one aggregate function, and further comprising: identifying at least one record in the inverted index corresponding to a field name that is associated with the aggregate function; and determining a result for the incoming search query using the inverted index, wherein determining the result comprises a calculation using posting values associated with the at least one record(para.[0039], [0041]).
Claim 20 recites limitations similar to limitations of claim 10 and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12/17/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162